DETAILED ACTION
This non-final Office action is responsive to the application filed November 12th, 2019. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph 0152 refers to “the customized cancellation notice” as item 722, which is a typographical error that should recite “the customized cancellation notice” as item 720.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (system), 8 (method), and 15 (memory) and dependent claims 2-7, 9-14, and 16-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a system (i.e. machine), claim 8 is directed to a method (i.e. process), and claim 15 is directed to a memory (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward generating a projected transportation route for shared transport of a first requestor and a second requestor based on a first shared-transportation request and a second shared-transportation request; generating a transportation efficiency metric reflecting a modification to the projected transportation route associated with cancelling the first shared-transportation request; based on the transportation efficiency metric, determining whether to assess a cancellation penalty for cancelling the first shared-transportation request; and in response to an indication of a selection by the first requestor to cancel the first shared- transportation request, providing, for display by a requestor device of the first requestor, a customized cancellation notice based on determining whether to assess the cancellation penalty for cancelling the first shared-transportation request (Organizing Human Activity & Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are generating a projected transportation route for shared transport based on a first and second shared-transportation request, which is commercial interactions in the form of sales activity. The Applicant’s claimed limitations are generating a projected transportation route for shared transport based on a first and second shared-transportation request, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are generating a transportation efficiency metric reflecting a modification to the projected transportation route associated with cancelling the first shared-transportation request and determining whether to assess a cancellation penalty for cancelling the first shared-transportation request, which are functions that could be performed as evaluation of the human mind as well as utilizing pen-and-paper. The Applicant’s claimed limitations are generating a transportation efficiency metric reflecting a modification to the projected transportation route associated with cancelling the first shared-transportation request and determining whether to assess a cancellation penalty for cancelling the first shared-transportation request, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea and are directed to further defining the transportation efficiency metric; an alternative projected transportation route; generating a predicted-requestor rating based on transportation features; further defining the transportation features; converting the predicted-requestor rating to a routing weight for the projected transportation route; and generation a first and second conversion probability based on the cancellation penalty. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions such as sales activity as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “providing, for display by a requestor device of the first requestor, a customized cancellation notice based on determining whether to assess the cancellation penalty for cancelling the first shared-transportation request” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that; a requestor device; A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, causes a computer system” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea and dependent claims 4, 6-7, 11, 13-14, 18, and 20 additionally recite “provide, for display of the first requestor, the customized cancellation notice based further on the predicted-requestor rating”, “provide, for display of the first requestor, the customized cancellation notice based further on the routing weight”, and “provide, for display of the first requestor, the customized cancellation notice based further on the first conversion probability and the second conversion probability” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “requestor device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that; a requestor device; A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, causes a computer system” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 8-14; system claims 1-7; and non-transitory computer-readable medium claims 15-20 recite “A system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that; a requestor device; A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, causes a computer system”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0062, 0168, and 186-205 and Figures 1, 9, and 11-12. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “providing, for display by a requestor device of the first requestor, a customized cancellation notice based on determining whether to assess the cancellation penalty for cancelling the first shared-transportation request” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-7, 9-14, and 16-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 4, 6-7, 11, 13-14, 18, and 20 additionally recite “provide, for display of the first requestor, the customized cancellation notice based further on the predicted-requestor rating”, “provide, for display of the first requestor, the customized cancellation notice based further on the routing weight”, and “provide, for display of the first requestor, the customized cancellation notice based further on the first conversion probability and the second conversion probability” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “requestor device” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gururajan (U.S 10,248,913 B1) in view of Hummel (U.S 2017/0200321 A1).
Claims 1, 8, and 15
Regarding Claim 1, Gururajan discloses the following:
A system comprising [see at least Col 7 lines 62-66 for reference to the transportation resource allocation system being configured to allocate transportation resources to meet transportation requirements of a plurality of passengers; Col 8 lines 32-36 for reference to the allocation system promoting transportation efficiency by satisfying passenger travel requirements using vehicles that service multiple passengers; Figure 1 and related text regarding example architecture for facilitating transportation using a transportation resource allocation system; Figure 3 and related text regarding the computing device that may be used to implement the allocation system] 
at least one processor [see at least Col 9 lines 57-59 for reference to the allocation system having a processor configured to initialize model and default parameters; Col 25 lines 15-20 for reference to the computing device used to implement the allocation system containing a processor; Figure 3 and related text regarding item 302 ‘processor’] 
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, causes the system to [see at least Col 24 lines 33-37 for reference to the database being comprised on non-transitory computer-readable media storing various elements of information; Col 24 lines 41-44 for reference to the allocation system including one or more non-transitory computer readable media storing customer profiles/accounts that may be associated with booking requests] 
generate a projected transportation route for shared transport of a first requestor and a second requestor based on a first shared-transportation request and a second shared- transportation request [see at least Col 8 lines 3-7 for reference to the allocation system generating itineraries to meet requirements specified in passenger’s booking requests including pick-ups, drop-offs, passenger information, location, and times; Col 8 lines 39-67 for reference to the allocation system enabling drivers of a vehicle to dynamically generate an itinerary that defines a route of stop locations for passengers with different stop times based on booked passenger trips, for example carpool routes having fixed stop locations based on the fixed route of the driver; Col 9 lines 62-66 for reference to the allocation system receiving trip booking requests from passengers] 
generate a transportation efficiency metric reflecting a modification to the projected transportation route associated with cancelling the first shared-transportation request [see at least Col 9 lines 7-19 for reference to the allocation system being configured to take into account travel delay for passengers caused by ride-sharing which is referred to as “relative” delay including a delay between estimated transit time or distance for the passenger; Col 9 lines 20-26 for reference to the allocation system determining a metric for relative delay; Col 14 lines 1-15 for reference to data associated with itineraries including trip cancellations by passengers being considered as “status” data and used in generating estimates of itinerary times, modifying itinerary legs, etc.; Col 23 lines 14-25 for reference to the real-time optimizer module utilizing status data including trip cancellations to minimize a metric of relative delay caused by ride-sharing passengers associated with the legs of the itinerary; Col 23 lines 33-42 for reference to the real-time optimizer using relative delay tolerances to perform modifications of the itinerary] 
based on the transportation efficiency metric, determine whether to assess a cancellation for cancelling the first shared-transportation request [see at least Col 11 lines 43-49 for reference to passengers operating communication devices to interact with the allocation system to modify/cancel bookings; Col 13 lines 1-4 for reference to a passenger cancelling a booking causing the shifting of itineraries by inserting, modifying, or deleting legs; Col 23 lines 56-67 for reference to the real-time optimizer module processing status data to identify legs of the plurality of itineraries that are unlikely to meet the scheduled itinerary times and adjusting based on the relative delay tolerance metric; Col 24 lines 4-8 for reference to the real-time optimizer module generating an alert when an attempt to insert a passenger trip request into the itinerary fails
in response to an indication of a selection by the first requestor to cancel the first shared-transportation request, provide, for display by a requestor device of the first requestor, a customized cancellation notice based on determining whether to assess the cancellation for cancelling the first shared-transportation request [see at least Col 11 lines 43-49 for reference to passengers operating communication devices to interact with the allocation system to modify/cancel bookings; Col 11 lines 64-67 and Col 12 lines 1-3 for reference to the allocation system communicating information to the passenger’s communication device including cancellation notifications; Col 13 lines 1-4 for reference to a passenger cancelling a booking causing the shifting of itineraries by inserting, modifying, or deleting legs]
While Gururajan discloses the limitations above, it does not disclose determine whether to assess a cancellation penalty for cancelling the first shared-transportation request or provide, for display by a requestor device of the first requestor, a customized cancellation notice based on determining whether to assess the cancellation penalty for cancelling the first shared-transportation request. 
However, Hummel discloses the following:
determine whether to assess a cancellation penalty for cancelling the first shared-transportation request [see at least Paragraph 0032 for reference to if a driver cancels a ride far in advance of when the ride is scheduled to take place, then only a modest penalty might be imposed on the driver for this cancellation, since the passenger will still have plenty of time to find alternative transportation and the passenger thus does not suffer all that much harm, however, if a driver cancels a ride just before the ride is supposed to take place, a much larger penalty might be imposed to reflect the fact that the passenger is now without transportation and will have difficulty finding alternative transportation on a short notice; Paragraph 0131 for reference to the ride share platform adjusting the passenger reputation score by  a penalty value based on the amount of time remaining until the scheduled time; Figure 5 and related text regarding item 502 ‘Determine that a passenger or a driver cancelled a scheduled ride’ and item 506 ‘Adjust passenger or driver reputation score by a cancellation penalty value’] 
provide, for display by a requestor device of the first requestor, a customized cancellation notice based on determining whether to assess the cancellation penalty for cancelling the first shared-transportation request [see at least Paragraph 0059 for reference to the ride share platform notifying the user that cancelling the ride may make it more difficult for the user to find rides in the future; Figure 2 and related text regarding the example user interface present on a display of a passenger device]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the cancellation determination method of Gururajan to include the cancellation penalty assessment and notification of Hummel. Providing such communication ensures that a user will realize that taking an undesirable action has real consequences that will hurt the user in the future, as stated by Hummel (Paragraph 0059). 

Regarding claims 8 and 15, the claims recite limitations already addressed by the rejection of claim 1. Regarding claim 8, Gururajan teaches a computer-implemented method [Col 4 lines 65-66]. Regarding claim 13, Gururajan teaches a non-transitory computer-readable storage medium embodied with software [Col 24 lines 33-37 and 41-44]. Therefore, claims 8 and 15 are rejected as being unpatentable over the combination of Gururajan and Hummel.
Claims 2, 9, and 16
While the combination of Gururajan and Hummel disclose the limitations above, regarding Claim 2, Gururajan discloses the following:
determining a first projected value of a transportation provider transporting the first requestor and the second requestor along the projected transportation route [see at least Col 10 lines 3-15 for reference to the allocation system computing objective values for the trip booking options wherein the objective value indicate a change in one or more level of ride share or efficiency, violation of passenger(s) targeted pick-up time, arrival time, route deviation, vehicle operating cost, in-transit operating cost, vehicle itinerary and vehicle distance traveled, and time traveled; Col 33 lines 23-29 for reference to the pre-travel optimizer module providing the most current set of vehicle ride-sharing itineraries and the current objective value for ride sharing itineraries; Figure 7A and related text regarding item 704 ‘Initialize master vehicle itinerary, best objective value’] 
determining a second projected value of transporting the second requestor along an alternative projected transportation route [see at least Col 9 lines 59-62 for reference to the model and default parameters can be used to compute objective values for different trip booking options; Col 10 lines 3-15 for reference to the allocation system computing objective values for the trip booking options wherein the objective value indicate a change in one or more level of ride share for example route deviation; Col 18 lines 37-44 for reference to the objective value including measures of efficiency which may be referred to as efficiency scores which measure the following including route deviation that would be incurred in order to incorporate the trip option into a ride-share itinerary; Col 33 lines 63-65 for reference to if all trips are inserted back into the ride-sharing itineraries that the object value is calculated; Col 46 lines 63-66 for reference to the objective value including the estimated change in the level of ride share or route deviation or additional vehicle distance/time travelled that would be incurred in order to incorporate the trip option into a ride-share itinerary; Figure 7A and related text regarding item 720 ‘Evaluate objective value of new itineraries’]

Regarding claims 9 and 16, the claims recite limitations already addressed by the rejection of claim 2.
Claims 3, 10, and 17
While the combination of Gururajan and Hummel disclose the limitations above, regarding Claim 3, Gururajan discloses the following:
the alternate route comprises: a first projected transportation route for the transportation provider transporting the second requestor alone and without the first requestor or a second projected transportation route for the transportation provider transporting the second requestor with a third requestor associated with an additional shared-transportation request [see at least Col 9 lines 7-18 for reference to the allocation system taking in various factors such as estimated transit time or distance for the passenger according to a generated ride-sharing itinerary (which includes stops or route deviations to pickup or drop-off passengers); Col 18 lines 37-44 for reference to the objective value including measures of efficiency which may be referred to as efficiency scores which measure the following including route deviation that would be incurred in order to incorporate the trip option into a ride-share itinerary; Col 33 lines 63-65 for reference to if all trips are inserted back into the ride-sharing itineraries that the object value is calculated; Col 46 lines 63-66 for reference to the objective value including the estimated change in the level of ride share or route deviation or additional vehicle distance/time travelled that would be incurred in order to incorporate the trip option into a ride-share itinerary] 

Regarding claims 10 and 17, the claims recite limitations already addressed by the rejection of claim 3.
Claims 4, 11, and 18
While the combination of Gururajan and Hummel disclose the limitations above, regarding Claim 4, Gururajan discloses the following:
provide, for display by the requestor device of the first requestor, the customized cancellation notice [see at least Col 11 lines 43-49 for reference to passengers operating communication devices to interact with the allocation system to modify/cancel bookings; Col 11 lines 64-67 and Col 12 lines 1-3 for reference to the allocation system communicating information to the passenger’s communication device including cancellation notifications; Col 13 lines 1-4 for reference to a passenger cancelling a booking causing the shifting of itineraries by inserting, modifying, or deleting legs]
While Gururajan discloses the limitations above, it does not disclose generate a predicted-requestor rating for the first requestor based on a set of transportation features corresponding to the first shared-transportation request; and provide, for display by the requestor device of the first requestor, the customized cancellation notice based further on the predicted-requestor rating.
However, Hummel discloses the following:
generate a predicted-requestor rating for the first requestor based on a set of transportation features corresponding to the first shared-transportation request [see at least Paragraph 0024 for reference to the system obtaining a passenger reputation score; Paragraph 0028 for reference to a passenger reputation score measuring a user’s reputation as a passenger; Paragraph 0030 for reference to user’s reputation score(s) are modified as a result of various actions, inactions, feedback, or other data regarding user behavior and system participation; Paragraph 0032 for reference to a user’s passenger reputation score is modified proportionally to the amount of economic harm that a user causes as a result of certain transgressions] 
provide, for display by the requestor device of the first requestor, the customized cancellation notice based further on the predicted-requestor rating [see at least Paragraph 0033 for reference to whenever a user cancels a ride, the user’s passenger reputation score can be adjusted (e.g., increased or otherwise penalized) by an amount that is non-increasing in the amount of time in advance of the ride in which this cancellation took place, thereby causing the penalty to be roughly proportional to an amount of economic harm caused by the cancellation; Paragraph 0059 for reference to the ride share platform notifying the user that cancelling the ride may make it more difficult for the user to find rides in the future; Figure 2 and related text regarding the example user interface present on a display of a passenger device]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the ride-sharing system of Gururajan to include the predicted-requestor rating based on transportation features of Hummel. Doing so would ensure that users who are consistently bad actors are effectively excluded from using the platform because such users would have such large reputation scores that the system would effectively never be able to find a match for that user at a reasonable price, as stated by Hummel (Paragraph 0064).

Regarding claims 11 and 18, the claims recite limitations already addressed by the rejection of claim 4.
Claims 5, 12, and 19
While the combination of Gururajan and Hummel disclose the limitations above, Gururajan does not disclose the set of transportation features comprises one or more of: an amount of time for matching the first shared-transportation request with a transportation provider; a predicted time or a predicted distance of detour for transport of the first requestor to a drop-off location; or an estimated time of arrival of the transportation provider at a pickup location of the first requestor.
Regarding Claim 5, Hummel discloses the following:
the set of transportation features comprises one or more of: an amount of time for matching the first shared-transportation request with a transportation provider; a predicted time or a predicted distance of detour for transport of the first requestor to a drop-off location; or an estimated time of arrival of the transportation provider at a pickup location of the first requestor [see at least Paragraph 0027 for reference to the present disclosure providing techniques for matching passengers to drivers and setting prices for rides which take the respective passenger and driver reputation score into account; Paragraph 0034 for reference to the reputation score being based on additional actions or feedback such as whether the ride took place; whether the carpool partner was polite and considerate; whether the inside of the car was clean; whether the experience was a good one; whether the user would consider sharing a ride with this person again; and whether the other carpooler was on time; Paragraph 0036 for reference to the reputation score being adjusted based on lateness of the passenger; Paragraph 0094 for reference to the ride sharing platform allowing passengers to specify criteria for drivers including the driver reputation score being below and certain threshold; Paragraph 0100 for reference to the priority order determiner taking into account reputation score when matching passengers with drivers] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the ride-sharing system of Gururajan to include the predicted-requestor rating based on transportation features of Hummel. Doing so would ensure that users who are consistently bad actors are effectively excluded from using the platform because such users would have such large reputation scores that the system would effectively never be able to find a match for that user at a reasonable price, as stated by Hummel (Paragraph 0064).

Regarding claims 12 and 19, the claims recite limitations already addressed by the rejection of claim 5.
Claims 6, 13, and 20
While the combination of Gururajan and Hummel disclose the limitations above, regarding Claim 6, Gururajan discloses the following:
provide, for display by the requestor device of the first requestor, the customized cancellation notice [see at least Col 11 lines 43-49 for reference to passengers operating communication devices to interact with the allocation system to modify/cancel bookings; Col 11 lines 64-67 and Col 12 lines 1-3 for reference to the allocation system communicating information to the passenger’s communication device including cancellation notifications; Col 13 lines 1-4 for reference to a passenger cancelling a booking causing the shifting of itineraries by inserting, modifying, or deleting legs]
While Gururajan discloses the limitations above, it does not disclose converting the predicted-requestor rating to a routing weight for the projected transportation route based on the transportation features or provide, for display by the requestor device of the first requestor, the customized cancellation notice based further on the routing weight.
However, Hummel discloses the following:
convert the predicted-requestor rating to a routing weight for the projected transportation route based on the transportation features [see at least Paragraph 0048 for reference to the ride share platform utilizing a score adjustment rate to assess a user’s reputation score; Paragraph 0119 for reference to determining the passenger reputation cost based at least in part on the passenger reputation score includes multiplying the passenger reputation score by a passenger score adjustment rate] 
provide, for display by the requestor device of the first requestor, the customized cancellation notice based further on the routing weight [see at least Paragraph 0059 for reference to the ride share platform notifying the user that cancelling the ride may make it more difficult for the user to find rides in the future; Figure 2 and related text regarding the example user interface present on a display of a passenger device]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the ride-sharing system of Gururajan to include the converted predicted-requestor rating based on transportation features of Hummel. Doing so would ensure that users who are consistently bad actors are effectively excluded from using the platform because such users would have such large reputation scores that the system would effectively never be able to find a match for that user at a reasonable price, as stated by Hummel (Paragraph 0064).

Regarding claims 13 and 20, the claims recite limitations already addressed by the rejection of claim 6.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gururajan (U.S 10,248,913 B1) in view of Hummel (U.S 2017/0200321 A1), as applied in claims 1 and 8, in view of Bivins (U.S 2021/0081880 A1).
Claims 7 and 14
While the combination of Gururajan and Hummel disclose the limitations above, regarding Claim 7, Gururajan discloses the following:
provide, for display by the requestor device of the first requestor, the customized cancellation notice [see at least Col 11 lines 43-49 for reference to passengers operating communication devices to interact with the allocation system to modify/cancel bookings; Col 11 lines 64-67 and Col 12 lines 1-3 for reference to the allocation system communicating information to the passenger’s communication device including cancellation notifications; Col 13 lines 1-4 for reference to a passenger cancelling a booking causing the shifting of itineraries by inserting, modifying, or deleting legs]
While Gururajan discloses the limitations above, it does not disclose generate a first conversion probability associated with assessing a cancellation penalty for cancelling the transportation request; generate a second conversion probability associated with not assessing the cancellation penalty for cancelling the transportation request; or provide, for display by the requestor device of the first requestor, the customized cancellation notice based further on the first conversion probability and the second conversion probability.
However, Bivins discloses the following:
generate a first conversion probability associated with assessing a cancellation penalty for cancelling the transportation request [see at least Paragraph 0012 for reference to the dynamic cost optimizer that dynamically determines a set of probabilities for one or more of the user cancelling the request; Paragraph 0063 for reference to the dynamic cost optimizer determining whether to cancel the item request from the user if the fulfillment probability remains above a cancellation threshold then the request remains in the queue but if the fulfillment probability drops below the cancellation threshold then the computing system cancels the request by transmitting a cancelation notice to the requesting user; Figure 5 and related text regarding item 515 ‘Dynamically Determine Probability of Fulfillment of Each Item Request’; Examiner notes the fulfillment probability being below the threshold as analogous to the ‘assessment of a cancellation penalty’]
generate a second conversion probability associated with not assessing the cancellation penalty for cancelling the transportation request [see at least Paragraph 0012 for reference to the dynamic cost optimizer that dynamically determines a set of probabilities for one or more of the user cancelling the request; Paragraph 0063 for reference to the dynamic cost optimizer determining whether to cancel the item request from the user if the fulfillment probability remains above a cancellation threshold then the request remains in the queue but if the fulfillment probability drops below the cancellation threshold then the computing system cancels the request by transmitting a cancelation notice to the requesting user; Figure 5 and related text regarding item 520 ‘Exceed Threshold?’ and item 525 ‘Release Item to Supplier and Coordinate Delivery’; Examiner notes the fulfillment probability being above the threshold as analogous to ‘not assessing a cancellation penalty’]
provide, for display by the requestor device of the first requestor, the customized cancellation notice based further on the first conversion probability and the second conversion probability [see at least Paragraph 0014 for reference to the computer system determining when to either transmit a request cancellation to the requesting user; Paragraph 0063 for reference to the as a result of the fulfillment probability calculation assessment the system transmitting a cancelation notice to the requesting user; Figure 5 and related text regarding item 535 ‘Transmit Cancelation Notice to User’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the ride-sharing system of Gururajan to include the probability assessment of cancellation of Bivins. Doing so would significantly reduce or eliminate the costs and risks associated with request cancellation, as stated by Bivins (Paragraph 0011). 

Regarding claim 14, the claim recites limitations already addressed by the rejection of claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2010/0153279 A1
Zahn, Walter
SYSTEMS AND METHODS FOR GLOBAL TRANSPORTATION, VETTING, AND PAYMENT
US 2020/0013135 A1
Kodesh et al.
SYSTEMS AND METHODS FOR TRANSPORT CANCELLATION USING DATA-DRIVEN MODELS
US 2013/0054281 A1
Thakkar et al.
METHODS AND SYSTEMS FOR RIDESHARE


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTIN E GAVIN/Examiner, Art Unit 3683